Case: 19-13514   Date Filed: 04/27/2020     Page: 1 of 10



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                               No. 19-13514
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 1:17-cv-21168-RNS


FANNY QUEVEDO,
CARLOS QUEVEDO,

                                                 Petitioners - Appellants,

versus

IBERIA LINEAS AEREAS de ESPAÑA
SOCIEDAD ANÓNIMA OPERADORA CO.,

                                                 Respondent - Appellee.

                         ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 27, 2020)

Before JORDAN, NEWSOM, and LAGOA, Circuit Judges.

LAGOA, Circuit Judge:
               Case: 19-13514    Date Filed: 04/27/2020      Page: 2 of 10



      Fanny Quevedo (“Quevedo”) appeals the district court’s denial of her motion

for new trial. For the reasons set forth below, we affirm.

I.    FACTUAL AND PROCEDURAL HISTORY

      In May 2015, Quevedo, a septuagenarian from Miami, Florida, made plans to

visit the Shroud of Turin in Italy by taking a commercial flight from Miami to Milan

with a layover in Madrid. Unfortunately, during the first leg of Quevedo’s trip, a

heavy tripod fell on her pelvis, causing her significant pain. Although in pain and

sleep deprived, she continued her trip, and after landing in Madrid, she boarded an

Iberia Lineas Aereas de España (“Iberia”) flight to Milan. The flight was scheduled

to land in the Milan-Malpensa airport, with Genoa and Milan-Linate serving as

alternative airports.

      Although Quevedo was assigned a window seat, another traveler, Marta

Lopera (“Lopera”), allowed her to sit in the aisle seat; Lopera sat in the window seat,

and the middle seat remained unoccupied. Before takeoff, the Iberia flight crew

provided the passengers with routine safety instructions, including an instruction to

fasten their seatbelts when the captain turned on the seatbelt sign and a

recommendation to keep seatbelts “fastened at all times” during the flight.

Quevedo, who had previously flown a number of times, testified that she heard those

instructions and understood their importance.




                                          2
                 Case: 19-13514        Date Filed: 04/27/2020        Page: 3 of 10



      Iberia has a company policy in place to ensure that every seatbelt is fastened

when the seatbelt sign is turned on and when the flight crew secures the cabin. If

the flight crew cannot see a passenger’s seatbelt when securing the cabin, they are

required to move obscuring garments or wake up sleeping passengers. When the

seatbelt sign is turned on, the flight crew, approximately every fifteen minutes,

reminds passengers to have their seatbelts fastened.

      Captain Angel Cereceda Daza (“Captain Cereceda”), the flight’s captain,

turned off the seatbelt sign after takeoff. Quevedo testified that, while the seatbelt

sign was off, she unbuckled her seatbelt to allow Lopera to retrieve an item from the

overhead bin.1 At this time, Quevedo was still in pain and sleep deprived from the

first leg of her trip. After Lopera returned to her seat, Quevedo lifted her armrest,

draped her jacket around herself, slumped toward the adjacent seat, and fell asleep.

      As the plane approached the Milan-Malpensa airport, Captain Cereceda

directed the flight crew to secure the cabin and ensure that the passengers’ seatbelts

were fastened. He then turned on the seatbelt sign. The weather around the airport

quickly worsened, however, and the Milan-Malpensa airport was forced to close.

The flight then entered a holding pattern near Genoa. After learning that the Genoa

airport was no longer accepting traffic, Captain Cereceda diverted to Milan-Linate.




      1
          Lopera, however, testified that she did not leave her seat during the flight.
                                                  3
                Case: 19-13514       Date Filed: 04/27/2020       Page: 4 of 10



       Captain Cereceda directed the flight crew to inform the passengers of the

diversion. The seatbelt sign was still turned on from the approach to Milan-

Malpensa. There was testimony that during the diversion, the cabin was secured

twice. Flight Attendant Diego Rubio Sans (“Rubio”) secured Quevedo’s section of

the cabin during the second inspection. According to Rubio, his row-by-row check

was quick but thorough:

       Our checks are very simple. This is the aisle here. Three on either side,
       and you go, trying to not show that you are checking. You go like this,
       you go smiling, you go to one row, then to the row behind it, and you
       turn around and you go up on the other side.

Rubio testified that when he reached Quevedo, he determined that Quevedo’s

seatbelt was fastened, despite her hands and jacket obstructing his view, based on

how her jacket was situated and where her hands were placed. Rubio believed that

since he saw that both ends of Quevedo’s seatbelt were “tight” and that the buckle

was in place, Quevedo’s seatbelt was fastened. 2

       After finishing his row-by-row check, Rubio returned to his seat, which was

approximately four feet from Quevedo, and fastened his seatbelt. Immediately

thereafter, the plane momentarily jolted, causing Quevedo’s seatbelt to fall off her

lap and dangle. Seeing this, Rubio unbuckled himself and attempted to fasten

Quevedo’s seatbelt.


       2
           Another flight attendant testified that he saw Quevedo’s seatbelt was fastened. He also
testified that Quevedo was sitting in the middle seat, not the aisle seat.
                                                4
              Case: 19-13514      Date Filed: 04/27/2020   Page: 5 of 10



      Suddenly, the airplane experienced extreme turbulence and precipitously

dropped approximately 3,000 feet. Both Quevedo and Rubio hit the cabin ceiling

and fell to the cabin floor two or three times. Rubio broke his ribs, and Quevedo

sustained severe injuries to her back, hip, and ankle, among other injuries. Only

Quevedo and Rubio were seriously injured. After the airplane landed in Milan-

Linate, Quevedo received medical treatment.

      Quevedo sued Iberia for damages under Article 17 of the Convention for the

Unification of Certain Rules Relating to International Carriage by Air (“Montreal

Convention”). S. Treaty Doc. No. 106-45, 1999 WL 33292734. Under Articles 20

and 21 of the Montreal Convention, Iberia asserted affirmative defenses of

comparative negligence and to limit liability. Id. Ultimately, the case proceeded to

trial. During the seven-day trial, Quevedo argued that Iberia negligently failed to

ensure that her seatbelt was fastened and negligently diverted to Milan-Linate.

Iberia argued that Quevedo herself was negligent because she failed to fasten her

seatbelt before falling asleep.

      The jury heard testimony from Iberia’s flight crew, including Rubio and

Captain Cereceda, from Quevedo, and from Captain Donald Lindberg (“Captain

Lindberg”), an expert witness called by Quevedo. Captain Lindberg testified that

the diversion to Milan-Linate was a mistake, as Iberia knew of the poor weather

conditions in the area and should have supplied the airplane with additional fuel for


                                           5
              Case: 19-13514     Date Filed: 04/27/2020    Page: 6 of 10



the trip. Because the airplane lacked this additional fuel, Captain Lindberg asserted,

the airplane was not able to land in alternative airports in the area. Captain Lindberg

further testified that Captain Cereceda, in light of these conditions, should have

declared a fuel emergency while in the holding pattern and landed in the Genoa

airport.

       Captain Cereceda disagreed with Captain Lindberg’s assessment. Captain

Cereceda testified that the airplane’s fuel supply was above minimum requirements

and that the airplane had ample fuel while in the holding pattern; therefore, he

contended there was not any basis to declare a fuel emergency. Captain Cereceda

also testified that he could not land at the airport in Genoa, because it was not

accepting traffic, and that landing in Milan-Linate was otherwise proper. Captain

Maria Teresa Lumbreras, Iberia’s safety director, similarly testified that the airplane

had sufficient fuel and that landing in Milan-Linate was proper.

       Before the jury began deliberations, Quevedo moved for directed verdict,

which the district court denied. After deliberations, the jury found that Quevedo and

Iberia each were negligent but found Quevedo ninety-nine percent at fault. Quevedo

moved for a judgment as a matter of law, or in the alternative, a new trial, which the

district court also denied. The district court reasoned that the jury verdict was not

contrary to the great weight of the evidence. The district court stated that the jury

was presented with undisputed evidence that Quevedo’s seatbelt was not fastened


                                          6
               Case: 19-13514       Date Filed: 04/27/2020     Page: 7 of 10



and that a reasonable person under the circumstances would have fastened her

seatbelt before going to sleep. Moreover, the district court noted that the only two

individuals seriously injured during the flight—Quevedo and Rubio—did not have

their seatbelts fastened. Quevedo filed a timely notice of appeal.

II.        STANDARD OF REVIEW

       We review a denial of a motion for new trial for an abuse of discretion. See

Watts v. Great Atl. & Pac. Tea Co., 842 F.2d 307, 310–11 (11th Cir. 1988). A

district court should grant a motion for new trial only when “the verdict is against

the great, and not merely the greater, weight of the evidence.” King v. Exxon Co.,

U.S.A., 618 F.2d 1111, 1116 (5th Cir. 1980). 3 The deferential abuse of discretion

standard “is particularly appropriate where a new trial is denied and the jury’s verdict

is left undisturbed.” Rosenfield v. Wellington Leisure Prods., Inc., 827 F.2d 1493,

1498 (11th Cir. 1987). Additionally, we have held that on “a motion for

a new trial[,] the judge is free to weigh the evidence.” Rabun v. Kimberly–Clark

Corp., 678 F.2d 1053, 1060 (11th Cir. 1982) (quoting King, 618 F.2d at 1115); see

also Williams v. City of Valdosta, 689 F.2d 964, 973 (11th Cir. 1982) (“[W]hen

independently weighing the evidence, the trial court is to view not only that evidence

favoring the jury verdict but evidence in favor of the moving party as well.”).


       3
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
Eleventh Circuit adopted all Fifth Circuit decisions issued before October 1, 1981, as binding
precedent.
                                              7
              Case: 19-13514     Date Filed: 04/27/2020   Page: 8 of 10



III.   ANALYSIS

       Quevedo argues that the district court should have granted a new trial because

the jury’s allocation of fault was against the great weight of the evidence. She

contends that there is overwhelming evidence in the record showing that Iberia failed

to ensure that Quevedo’s seatbelt was secure and improperly diverted to Milan-

Linate. We disagree.

       We note the “exacting” standard of review for a district court’s denial of a

motion for a new trial, as well as “our duty to safeguard the role of the jury.”

Rabun, 678 F.2d at 1061. This deferential standard of review is well founded. Juries

and district courts have “firsthand experience” of observing witnesses, “their

demeanor, and the context of the trial.” King, 618 F.2d at 1116. Indeed, juries are

better able to make credibility determinations and resolve conflicting evidence. See

Rosenfield, 827 F.2d at 1498.         This deferential standard applies to jury

determinations of comparative fault. See Jones v. CSX Transp., 287 F.3d 1341, 1344

(11th Cir. 2002) (affirming district court’s denial of motion for a new trial because

the jury’s determination that the plaintiff was ninety-five percent negligent with

respect to his respiratory ailments was not against the great weight of the evidence),

reinstated in relevant part, 337 F.3d 1316 (11th Cir. 2003).

       Applying that standard, we find that the district court did not abuse its

discretion in denying Quevedo’s motion for a new trial, as the jury’s verdict was not


                                          8
              Case: 19-13514     Date Filed: 04/27/2020   Page: 9 of 10



against the great weight of the evidence. For example, Rubio described his row-by-

row cabin check on the flight, testifying that:

      [o]ur checks are very simple. This is the aisle here. Three on either
      side, and you go, trying to not show that you are checking. You go like
      this, you go smiling, you go to one row, then to the row behind it, and
      you turn around and you go up on the other side.

Rubio also explained the positioning of Quevedo’s jacket and how he was able to

see her seatbelt with the jacket covering her. Rubio was frequently asked whether

he believed Quevedo’s seatbelt was fastened and whether his row-by-row check was

adequate. His answers were often compared to the answers he previously gave

during a deposition. The jury had the opportunity to observe Rubio’s testimony,

make a credibility determination, and find facts based on his testimony.

      The jury also heard conflicting testimony from Captain Lindberg and Captain

Cereceda on whether landing the plane at Milan-Linate airport was proper. While

Captain Lindberg opined that landing in Milan-Linate was improper and that Captain

Cereceda should have declared a fuel emergency and landed in Genoa, Captain

Cereceda disagreed, testifying that landing in Milan-Linate was proper, that the

airplane had enough fuel, that declaring a fuel emergency would be inappropriate,

and that the Genoa airport had stopped accepting traffic. Again, we note that the

jury was able to weigh and resolve the conflicting testimonies. See Rosenfield, 827
F.2d at 1498; see also Ard v. Sw. Forest Indus., 849 F.2d 517, 522 (11th Cir. 1988)

(noting deference to the “jury’s determination when issues of credibility are involved
                                           9
              Case: 19-13514     Date Filed: 04/27/2020    Page: 10 of 10



or the facts are in sharp conflict”); Hewitt v. B.F. Goodrich Co., 732 F.2d 1554,

1558–59 (11th Cir. 1984) (same).

      Additionally, Quevedo and Rubio were the only two individuals with

unfastened seatbelts, and they were the only two individuals who were severely

injured by the turbulence. Quevedo herself stated that she has “done a bit of

traveling” and that securing her seatbelt could be “essential for [her] life.” She heard

the preflight instructions and Iberia’s recommendation to have seatbelts fastened

during the flight. Since the simple act of fastening her seatbelt before falling asleep

very likely could have prevented Quevedo’s injuries, there is some evidence to

support the jury’s decision to find her ninety-nine percent at fault for her injuries.

See Rosenfield, 827 F.2d at 1498. “Whether the trial judge or this court would have

reached the same conclusion is irrelevant, as long as there is some support for the

jury’s decision.” Id.

      Accordingly, we hold that the district court did not abuse its discretion when

it determined that the jury’s verdict was not contrary to the great weight of the

evidence.

IV.   CONCLUSION

      Because the jury’s verdict was not contrary to the great weight of the evidence

in this case, we affirm the district court’s denial of Quevedo’s motion for new trial.

      AFFIRMED.


                                          10